Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5,8-9 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-6,9,10,13-15 of copending Application No. 16644144.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to the limitations that are mapped to the limitations of claim 1 of the co-pending as shown below:
Claim 1 of the present application and claim 1 of the copending application are drawn to: A diffraction light guide plate, comprising: a first diffraction substrate; and a second diffraction substrate provided on the first diffraction substrate, wherein the first diffraction substrate includes a first diffraction grating layer on one surface of the first diffraction substrate and a second diffraction grating layer on an opposite surface of the first diffraction substrate, the second diffraction substrate includes a third diffraction grating layer on one surface of the second diffraction substrate,  the first diffraction grating layer separates light having a wavelength of 550 nm or more and 700 nm or less, the second diffraction grating layer separates light having a wavelength of 400 nm or more and 550 nm or less, and the third diffraction grating layer separates light having a wavelength of 450 nm or more and 650 nm or less.
 Claim 2 of the present application and claim 3 of the copending application are drawn to   a thickness of each of the first diffraction substrate and the second diffraction substrate is 0.1 mm or more and 2 mm or less.  
Claim 3 of the present application and claim 4 of the copending application are drawn to the diffraction grating layer of the first diffraction substrate is spaced apart from the second diffraction substrate.  

Claim 4 of the present application and claim 5 of the copending application are drawn to  each of the first diffraction grating layer the second diffraction grating layer and the third diffraction 4 USActive\114356431\V-1Application No.: Not Yet AssignedDocket No.: 29137.03015.US00grating layer includes a first area into which light is incident, a second area in which the incident light is expanded and moves, and a third area from which the moved light is extracted, wherein the first areas of each of the first, second and third diffraction grating layers are included at corresponding positions on each of the first, second and third diffraction grating layers, respectively, and the third areas of each of the first, second and third diffraction grating layers are included at corresponding positions each of the first, second and third diffraction grating layers, respectively.  
Claim 5 of the present application and claim 6 of the copending application are drawn to a light refractive index of the third area of each of the first second and third diffraction grating layers gradually increases from one end (side in copending application) of the third area to the other end (opposite side in copending application) of the third area.  
 
Claim 8 of the present application and claim 9 of the copending application are drawn to  a method of manufacturing the diffraction light guide plate, the method comprising: preparing  the first diffraction substrate including the first diffraction grating layer on one surface of the first diffraction substrate and the second diffraction grating layer on the opposite surface of the first diffraction substrate; preparing  the second diffraction substrate including the third diffraction grating layer on the one surface of the second diffraction substrate; and attaching the first diffraction substrate and the second diffraction substrate.  
Claim 9 of the present application and claim 10 of the copending application are drawn to   preparing of the first diffraction substrate includes forming the first diffraction grating layer on the one surface of a first substrate and forming the second diffraction grating layer on the opposite surface of the first diffraction substrate.  
Claim 11 of the present application and claim 13 of the copending application are drawn to forming each of the first, second and third diffraction grating layers includes an imprinting process using an imprinting mold and a photo-curable resin composition.  
Claim 12 of the present application and claim 14 of the copending application are drawn to forming each of the first, second and third diffraction grating layers includes a lithography process or a laser etch process.  
Claim 13 of the present application has the same scope as claim 15 of the copending application, that is, wherein the attaching the first diffraction substrate and the second diffraction substrate includes attaching the first diffraction substrate and the second diffraction substrate so that the first diffraction grating layer of the first diffraction substrate is spaced apart from the second diffraction substrate with a spacer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over
TeKolste (US 20160116739)

 Regarding claim 1,  TeKolste  teaches a diffraction light guide plate (Fig.11B), comprising: a first diffraction substrate (1210,[0211]); and a second diffraction substrate (1220, [0211]) provided on the first diffraction substrate, wherein the first diffraction substrate includes a first diffraction grating layer (1250, [0222]) on one surface of the first diffraction substrate and a second diffraction grating layer (1252, [0222]) on an opposite surface of the first diffraction substrate, the second diffraction substrate 1220 includes a third diffraction grating layer (1254, [0222]) on one surface of the second diffraction substrate.
TeKolste teaches that the grating interacts ([0186], [0191],[0192],[0195]) with the various wavelengths/colors as well outcouples light for a range of wavelengths (Abstract, [0032],[0062],[0070],[0071],[0107],[0147]-[0150],[0154],[168]) but does not explicitly teach the first diffraction grating layer separates light having a wavelength of 550 nm or more and 700 nm or less, the second diffraction grating layer separates light having a wavelength of 400 nm or more and 550 nm or less, and the third diffraction grating layer separates light having a wavelength of 450 nm or more and
 650 nm or less.  
However, from the teachings of TeKolste, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to outcouple/separate wavelength ranges 550 nm or more and 700 nm or less, 400 nm or more and 550 nm or less, 450 nm or more and 650 nm or less for the first second and third grating layers, wherein the wavelength ranges as claimed belong to various color wavelengths of VIBGYOR, in order to achieve image clarity and increase the perceived color quality of images formed using the light ([0154]). 

Regarding claim 3, TeKolste teaches the diffraction light guide plate, wherein the diffraction grating layer of the first diffraction substrate is spaced apart from the second diffraction substrate (1250 and 1210 are spaced apart from 1220).  

Regarding claim 4, TeKolste teaches the diffraction light guide plate, wherein each of the first diffraction grating layer the second diffraction grating layer and the third diffraction 4 USActive\114356431\V-1Application No.: Not Yet AssignedDocket No.: 29137.03015.US00 grating layer includes a first area into which light is incident, a second area in which the incident light is expanded and moves, and a third area from which the moved light is extracted, wherein the first areas of each of the first, second and third diffraction grating layers are included at corresponding positions on each of the first, second and third diffraction grating layers, respectively, and the third areas of each of the first, second and third diffraction grating layers are included at corresponding positions each of the first, second and third diffraction grating layers, respectively (see Figure below).  

    PNG
    media_image1.png
    213
    420
    media_image1.png
    Greyscale



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over TeKolste in view of Watanabe (20160370582)
Regarding claim 2, TeKolste teaches the invention set forth in claim 1 above, but is silent regarding a diffraction light guide plate, wherein a thickness of each of the first diffraction substrate and the second diffraction substrate is 0.1 mm or more and 2 mm or less.
Watanabe teaches an optical system with a waveguide thickness of 0.1 mm or more and 2 mm or less ([0071], [0068], [0008]).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the thickness as disclosed in Watanabe, in the device of TeKolste in order to achieve image evenness. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over TeKolste in view of Michihiro (US 20110267487)
Regarding claim 5, TeKolste teaches the invention set forth in claim 4 above, but is silent regarding the light refractive index of the third area of each of the first second and third diffraction grating layers gradually increases from one end of the third area to the other end of the third area.  
Michihiro teaches a light refractive index of a layers gradually increases from one side of the area to an opposite side of the area ([0065] in Embodiment 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of TeKolste to include light guide layers wherein the light refractive index of layers gradually increases as taught by Michihiro in order to improve light efficiency (Embodiment 5 of Machihiro).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over TeKolste and further in view of Kobayashi (US 7361878).
Regarding claim 6, TeKolste teaches third area of each of the first, second and third diffraction grating layers includes a diffraction pattern including an inclined pattern structure (see 1260,1214 in Fig. 11B).
TeKolste does not explicitly teach the diffraction light guide plate, wherein depth of the inclined pattern gradually increases from one end of the third area to the other end of the third area.  
Kobayashi teaches wherein a depth of the diffraction pattern gradually increases from one side of the inclined pattern structure to an opposite side of the inclined pattern structure (“a diffraction grating whose depth gradually increases from the center to the edges, as shown by two cross sectional views 131, 132 in FIGS. 6B and 6D”, [col. 6, line 50-52).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of TeKolste to include light guide layers wherein a depth of the diffraction pattern gradually increases from one side of the inclined pattern structure to an opposite side of the inclined pattern structure, in order to achieve raster scanning a predetermined surface two-dimensionally with a light beam optically modulated, as disclosed in Kobayashi.

 Regarding claim 7, TeKolste in view of Kobayashi teaches the diffraction light guide plate, wherein the third area of each of the first, second and third diffraction grating layers includes a diffraction pattern including a pattern structure, wherein a duty of the inclined pattern gradually increases from one end of the third area to the other end of the third area (see rejection in claim 7 above, the same reason to combine art as in claim 7 applies).  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over
TeKolste and further in view of Matsuki (US 20170276957)
Regarding claim 8, Tekolste teaches the invention set forth in claim 1 above, but does not explicitly teach the method of making the diffraction light guide plate. 
Matsuki teaches a method of manufacturing the diffraction light guide plate, the method comprising: preparing  the first diffraction substrate (100 in Fig.6) including the first diffraction grating layer (left side grating 711 on page 6) on one surface of the first diffraction substrate and the second diffraction grating layer  712 on the opposite surface of the first diffraction substrate; preparing a the second diffraction substrate 200 including the third diffraction grating layer 721 on the one surface of the second diffraction substrate; and attaching the first diffraction substrate and the second diffraction substrate (attaching through element 961,[0074]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the steps as disclosed in Matsuki, in the device of TeKolste, in order to control the gaps between the substrates ([0008],[0060]). 
Regarding claim 9, TeKolste in view of Matsuki teaches a method wherein preparing of the first diffraction substrate includes forming the first diffraction grating layer on the one surface of a first substrate and forming the second diffraction grating layer on the opposite surface of the first diffraction substrate (see rejection in claim 8 above and Fig.6 of Matsuki).  

Regarding claim 10, TeKolste in view of Matsuki teaches a method, wherein the preparing of the first diffraction substrate includes bonding the first substrate 100 provided with the first diffraction grating layer 711 on the one surface of the first substrate, and the second substrate 200 provided with the second diffraction grating layer 721 on the one surface of the second substrate that is opposite to the first substrate.

Regarding claim 13, TeKolste in view of Matsuki teaches a method, wherein the attaching the first diffraction substrate and the second diffraction substrate includes attaching the first diffraction substrate and the second diffraction substrate so that the first diffraction grating layer of the first diffraction substrate is spaced apart from the second diffraction substrate with a spacer (961 is spacer in Fig.6 of Matsuki, [0074], [0075]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over
TeKolste,in view of Matsuki and further in view of Jae
(KR 20150086416, English Translation).
Regarding claim 11, TeKolste in view of Matsuki teaches the invention set forth in claim 8 above, but is silent regarding a method, wherein forming each of the first, second and third diffraction grating layers includes an imprinting process using an imprinting mold and a photo-curable resin composition.  
Jae teaches layers are formed using a photo-curable resin composition and an imprinting mold in an imprinting process (“Step of pressing the pattern transfer mechanism to the upper surface of the resin; And imprinting process or a step of curing the resin, and it can be made by the imprinting process comprising a step of curing the resin”, Abstract).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of TeKolste in view of Matsuki to using a photo-curable resin composition and an imprinting mold in an imprinting process as taught by Jae in order to reduce the material cost and the process cost (Abstract of Jae).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over
TeKolste in view of Matsuki and further in view of Brown (US 20020127497).
Regarding claim 12, TeKolste in view of Matsuki teaches the invention set forth in claim 8 above, but is silent regarding forming each of the first, second and third diffraction grating layers includes a lithography process or a laser etch process.  
Brown teaches the layers are formed by using a lithography process or a laser etch process (“grating produced with a lithography process”, [summary of invention]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of TeKolste in view of Matsuki to use a lithography process, as taught by Brown in order to lower cost and improve quality. 
				Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043. The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875